Exhibit 31.2 I, Stephen B. Huang, certify that: 1. I have reviewed this annual report on Form 10-K of Altair Nanotechnologies Inc.; and 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 30, 2013 By: /s/Stephen B. Huang Stephen B. Huang, Chief Financial Officer
